           Case 1:21-cr-00119-CJN Document 21 Filed 03/31/21 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, )                         CRIMINAL ACTION NO.
                          )
         Plaintiff,       )                         1:21-CR-00119-CJN
                          )
v.                        )
                          )
GARRET MILLER,            )
                          )
                          )
         Defendant.       )
                          )

  SUPPLEMENTAL AUTHORITY IN SUPPORT OF DEFENDANT’S
 MOTION TO REVOKE MAGISTRATE JUDGE’S DETENTION ORDER

       Defendant Garret Miller hereby supplements his Motion to Revoke Magistrate

Judge’s Detention Order in light of the opinion by the United States Court of Appeals

for the District of Columbia in United States v. Munchel, 2021 WL 1149166 (D.C.

Cir. March 26, 2021) (Attached hereto as Attachment A).

       Munchel involves an appeal of two detention orders entered by Judge Lamberth

based upon his conclusion that the defendants were a danger to the community. The

majority in Munchel reversed the detention order and remanded the case for further

consideration.1 In reaching its decision in Munchel, the Court of Appeals cited many

of the principles noted in Mr. Miller’s initial Motion to Revoke Magistrate Judge’s


       1
         Judge Katsas agreed that the detention order should be reversed but he also believed that
conditions of release should be entered upon remand.
         Case 1:21-cr-00119-CJN Document 21 Filed 03/31/21 Page 2 of 5




Detention Order. For example, it pointed out that “ ‘[i]n our society liberty is the

norm, and detention prior to trial or without trial is the carefully limited exception.’

” Munchel 2021 WL1149196, *5, citing, United States v. Salerno, 481 U.S. 739, 755,

107 S.Ct. 2095, 95 L.Ed.2d 697 (1987). It also pointed out that “ ‘[t]he law requires

reasonable assurance[,] but does not demand absolute certainty” that a defendant will

comply with release conditions because a stricter regime “would be only a disguised

way of compelling commitment in advance of judgment.’ ” Id. at *7, citing, United

States v. Alston, 420 F.2d 176, 178 (D.C. Cir. 1969). It concluded:


       It cannot be gainsaid that the violent breach of the Capitol on January 6
       was a grave danger to our democracy, and that those who participated
       could rightly be subject to detention to safeguard the community. Cf.
       Salerno, 481 U.S. at 748, 107 S.Ct. 2095 (“[I]n times of war or
       insurrection, when society's interest is at its peak, the Government may
       detain individuals whom the government believes to be dangerous.”
       (citations omitted)). But we have a grave constitutional obligation to
       ensure that the facts and circumstances of each case warrant this
       exceptional treatment.

Id. at *8.

       Munchel breached the Capitol with his mother, Lisa Eisenhart. Munchel 2021

WL1149196, *1. While Mr. Miller did not bring any weapons inside the Capitol,

Munchel brought a taser which is considered a “dangerous weapon.” Id. *1, *6.

Moreover, upon entering the Capitol, both Munchel and Eisenhart helped themselves



                                           2
            Case 1:21-cr-00119-CJN Document 21 Filed 03/31/21 Page 3 of 5




to zip ties. Id. at *2. Once inside the Capitol, unlike Mr. Miller, who remained in the

Rotunda upon entry, Miller and Eisenhart “eventually made their way to the Senate

gallery, both still carrying the zip ties, and Munchel still carrying his taser.” Id.

       In reversing Judge Lamberth’s detention order, the Court of Appeals noted that,

on remand, the District Court must consider the facts that: “Munchel and Eisenhart

assaulted no one on January 6; that they did not enter the Capitol by force; and that

they vandalized no property….” Id. at *8.

       In our view, those who actually assaulted police officers and broke
       through windows, doors, and barricades, and those who aided, conspired
       with, planned, or coordinated such actions, are in a different category of
       dangerousness than those who cheered on the violence or entered the
       Capitol after others cleared the way.

Id.2




       2
           As noted by Judge Katsas:

       In this case, the magistrate judge imposed strict release conditions. For Munchel,
       he required confinement at the home of a third-party custodian, GPS location
       monitoring, supervision by Pretrial Services, no possession of firearms, no travel
       to D.C., no excessive use of alcohol, no possession or use of any controlled
       substance, and drug testing if ordered by Pretrial Services. Munchel Mag. Tr. at
       185–89. For Eisenhart he required home confinement, location monitoring,
       supervision by a third-party custodian, no possession of firearms, no travel to
       D.C., and submission to psychiatric treatment if ordered by Pretrial Services.
       Eisenhart Mag. Tr. at 164–66. The district court gave no plausible explanation for
       why these stringent conditions would not reasonably ensure public safety.


                                               3
       Case 1:21-cr-00119-CJN Document 21 Filed 03/31/21 Page 4 of 5




                                         Respectfully submitted,



                                         /s/ F. Clinton Broden
                                         F. Clinton Broden

                                         TX Bar No. 24001495

                                         Broden & Mickelsen
                                         2600 State Street
                                         Dallas, Texas 75204
                                         214-720-9552
                                         214-720-9594 (facsimile)
                                         clint@texascrimlaw.com


LOCAL COUNSEL:
Camille Wagner
DC Bar No. 1695930
Wagner PLLC
1629 K Street NW, Suite 300
Washington, DC 20006
(202) 630-8812
law@myattorneywagner.com

                                         Attorneys for Defendant
                                         Garret Miller




                                     4
        Case 1:21-cr-00119-CJN Document 21 Filed 03/31/21 Page 5 of 5




                        CERTIFICATE OF SERVICE



      I, F. Clinton Broden, certify that, on March 31, 2021 I caused a copy of the

above document to be served by electronic means on:

      Elizabeth C. Kelley

      United States Attorney's Office

      555 4th Street, N.W.

      Washington, DC 20350




                                                  /s/ F. Clinton Broden
                                                  F. Clinton Broden




                                        5
